                              Case 3:98-cv-03627-MHP Document 146 Filed 06/03/19 Page 1 of 4



                        1   Jason S. Angell, Bar No. 221607
                            jangell@hopkinscarley.com
                        2   Christopher A. Hohn, Bar No. 271759
                            chohn@hopkinscarley.com
                        3   HOPKINS & CARLEY
                            A Law Corporation
                        4   The Letitia Building
                            70 South First Street
                        5   San Jose, CA 95113-2406
                        6   mailing address:
                            P.O. Box 1469
                        7   San Jose, CA 95109-1469
                            Telephone:    (408) 286-9800
                        8   Facsimile:    (408) 998-4790
                        9   Attorneys for Requestor
                            BROADCOM CORPORATION
                   10

                   11                                       UNITED STATES DISTRICT COURT

                   12                                  NORTHERN DISTRICT OF CALIFORNIA

                   13       3DFX INTERACTIVE, INC.,                         CASE NO. 98-cv-03627 MHP
                   14                          Plaintiff,                   BROADCOM CORPORATION’S REQUEST
                                                                            FOR APPLICATION OF CIVIL LOCAL
                   15              v.                                       RULES TO PROVIDE ACCESS TO
                                                                            RECORDS PREVIOUSLY UNDER SEAL
                   16       NVIDIA CORP.,
                   17                          Defendant.
                   18

                   19              Requestor Broadcom Corporation (“Requestor”) respectfully requests an order from the

                   20       Court confirming that, pursuant to Civil Local Rule 79-5(e) (2001), all previously “under seal”

                   21       filings made in the above-captioned case are “open to public inspection without further action by

                   22       the Court.” Civ. L.R. 79-5(e) (2001).

                   23              This case was initiated by plaintiff 3DFX Interactive Inc. on September 21, 1998. Hohn

                   24       Decl., ¶ 3, Ex. A (Docket Report), at p. 1. During the pendency of this case, the parties filed

                   25       various materials under seal. See, e.g., Hohn Decl., Ex. A, at Dkt. Nos. 102, 103, 104. On

                   26       January 5, 2001, then-Chief Judge Patel entered a stipulated order “dismissing this case with

                   27       ///

                   28       ///
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            898\3275922.3
 SAN JOSE   PALO ALTO       BROADCOM CORPORATION’S REQUEST FOR APPLICATION OF CIVIL LOCAL RULES TO PROVIDE ACCESS TO RECORDS
                            PREVIOUSLLY UNDER SEAL                                                            98-CV-03627 MHP
                                Case 3:98-cv-03627-MHP Document 146 Filed 06/03/19 Page 2 of 4



                        1   prejudice, pursuant to the parties’ settlement agreement.” Hohn Decl., Ex. A, at Dkt. No. 143.
                        2   The docket indicates that this case was “terminated” on January 5, 2001. Hohn Decl., Ex. A, at
                        3   p. 1.
                        4           Civil L.R. 79-5(e), which took effect on January 1, 2001 provides, in pertinent part, as
                        5   follows:
                        6                  Once a case is closed, any document, paper or thing filed under seal
                                           in a case shall be open to public inspection without further action
                        7                  by the Court 10 years from the date the case is transmitted to the
                                           National Archives and Records Administration or other Court-
                        8                  designated depository. However, a party that submitted documents,
                                           papers or other things which the Court placed under seal in a case
                        9                  may, upon showing good cause at the conclusion of the case, seek
                                           an order which would continue to seal until a specific date beyond
                   10                      the 10 years provided by this rule.
                   11       Hohn Decl., ¶ 4, Ex. B (Civ. L.R.) (emphasis added).1 The docket does not reflect that any party
                   12       “at the conclusion of the case [in 2001], [sought] an order which would continue to seal until a
                   13       specific date beyond the 10 years provided by this rule.” See, generally, Hohn Decl., Ex. A.
                   14               Records available through PACER indicate that the Court transferred the case file to the
                   15       National Archives and Records Administration’s Federal Records Center in San Bruno,
                   16       California on March 9, 2006. Hohn Decl., ¶ 5, Ex. C. Therefore, “any document, paper or thing
                   17       filed under seal in [this] case shall be open to public inspection without further action by the
                   18       Court” as of March 9, 2016. See Civ. L.R. 79-5(e) (2001).
                   19               In telephone calls with this Court’s Clerk’s Office between May 14 and May 29, 2019,
                   20       and in an in-person discussion with the Clerk’s Office on May 31, 2019, the Clerk’s Office has
                   21       confirmed that it has within its files materials that were placed under seal in this case. However,
                   22       the Clerk’s Office has declined to make those materials available for inspection “without a court
                   23       ///
                   24
                            1
                              Civil L.R. 1-3 (2001) states that: “These rules take effect on January 1, 2001. They govern civil
                   25       cases filed on or after that date. For actions pending on January 1, 2001, if fewer than ten days
                            remain to perform an act otherwise governed by these rules, the provisions of the local rules that
                   26       were in effect on December 31, 2000, shall apply to that act.” Hohn Decl., Ex. B. The above-
                            captioned case was “pending on January 1, 2001” when the 2001 revisions to the Civil Local
                   27       Rules took effect. There was no “act” relevant to this request for which there was “fewer than ten
                            days remain[ing] to perform [the] act” as of the January 1, 2001 effective date. Thus, the 2001
                   28       revisions to the Civil Local Rules govern this request.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            898\3275922.3                                    -2-
 SAN JOSE   PALO ALTO       BROADCOM CORPORATION’S REQUEST FOR APPLICATION OF CIVIL LOCAL RULES TO PROVIDE ACCESS TO RECORDS
                            PREVIOUSLLY UNDER SEAL                                                            98-CV-03627 MHP
                                Case 3:98-cv-03627-MHP Document 146 Filed 06/03/19 Page 3 of 4



                        1   order.” Hohn Decl., ¶¶ 6-7. Requestor thus respectfully believes that there may be a
                        2   misunderstanding within the Clerk’s Office about the Court’s Local Rules, or that the Clerk’s
                        3   Office was exercising an excess of caution in declining access pending guidance from the Court.
                        4           Accordingly, although Requestor understands Civil L.R. 79-5(e) (2001) to provide that
                        5   under seal filings in this case should, by self-executing operation of the rule, “be open to public
                        6   inspection without further action by the Court,” Requestor respectfully submits this request for an
                        7   order confirming that any previously under seal filings in this case are open to the public.2
                        8           Requestor’s request for access is based on its understanding that access to the case records
                        9   is required by Local Rule. Requestor has not discussed this request with any party to this action,
                   10       because Requestor understands the issue presented in this request to be one primarily between the
                   11       Court and the Clerk’s Office.
                   12               While Civil L.R. 79-5(e) expressly requires the case records to be made available to the
                   13       public at this point in time, Requestor also briefly notes that the public’s presumed right of access
                   14       also requires that these records be made available for public inspection. Today, in light of the
                   15       approximately two decades that have elapsed since the case was dismissed, no records in this case
                   16       can meet the “compelling reasons” or “good cause” standards necessary to keep filings in this
                   17       case under seal. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978); Ctr. for Auto
                   18       Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1096 (9th Cir. 2016); Kamakana v. City & Cty. of
                   19       Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). However, in view of the clear mandate of the
                   20       ///
                   21       ///
                   22       ///
                   23       ///
                   24
                            2
                              The current version of the Civil Local Rule 79-5 is, in relevant part, similar to the 2001 version,
                   25       and differs only in stating that under seal records will be made available, ten years after a case is
                            “closed,” upon a “request” for the records. Civ. L.R. 79-5(g) (“Any document filed under seal in
                   26       a civil case shall, upon request, be open to public inspection without further action by the Court
                            10 years from the date the case is closed.”). Within the meaning of the current rule, Requestor
                   27       has made a “request” for the records to the Clerk’s Office, which has been declined. Requestor
                            therefore has styled this paper as a “request,” notwithstanding that “further action by the Court” is
                   28       not required under either version of Civ. L.R. 79-5 discussed above.
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            898\3275922.3                                    -3-
 SAN JOSE   PALO ALTO       BROADCOM CORPORATION’S REQUEST FOR APPLICATION OF CIVIL LOCAL RULES TO PROVIDE ACCESS TO RECORDS
                            PREVIOUSLLY UNDER SEAL                                                            98-CV-03627 MHP
                              Case 3:98-cv-03627-MHP Document 146 Filed 06/03/19 Page 4 of 4



                        1   Local Rules, Requestor does not view it as presently appropriate to burden the Court with these
                        2   additional and independent reasons as to why the circumstances require that the public have
                        3   access to the case records here.
                        4   Dated: June 3, 2019                                HOPKINS & CARLEY
                                                                               A Law Corporation
                        5

                        6
                                                                               By:        /s/ Jason S. Angell
                        7                                                            Jason S. Angell
                                                                                     Attorneys for Requestor
                        8                                                            BROADCOM CORPORATION
                        9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            898\3275922.3                                  -4-
 SAN JOSE   PALO ALTO       BROADCOM CORPORATION’S REQUEST FOR APPLICATION OF CIVIL LOCAL RULES TO PROVIDE ACCESS TO RECORDS
                            PREVIOUSLLY UNDER SEAL                                                            98-CV-03627 MHP
